 

WELLINGTON MANAGEMENT COMPANY, LLP

280 Congress Street

Boston, MA 02110

 

January 31, 2013

 

Global Eagle Acquisition Corp.

10900 Wilshire Blvd., Suite 1500

Los Angeles, California 90024

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement and Plan of Merger and
Reorganization, dated as of November 8, 2012, by and among the Global Eagle
Acquisition Corp., a Delaware corporation (the “Company”), EAGL Merger Sub
Corp., a Delaware corporation and a direct wholly owned subsidiary of the
Company (“Merger Sub”), Row 44, Inc., a Delaware corporation (“Row 44”), and PAR
Investment Partners, L.P., a Delaware limited partnership (“PAR”), in its
capacity as stockholders’ agent and for other specific purposes (as it may be
amended, the “Merger Agreement”). Pursuant to the Merger Agreement, Merger Sub
will merge with and into Row 44, with Row 44 surviving the merger, as a result
of which Row 44’s equity holders will be entitled to receive shares of voting
common stock of the Company (the “Common Stock”) at the closing thereunder,
subject to adjustment and an escrow holdback as described therein (such
transaction, the “Merger”).

 

Wellington Management Company, LLP (“Wellington”) acts as the investment advisor
to the entities listed on Exhibit A hereto (the “Wellington Investors”) who are
stockholders of Row 44. Wellington is the sole stockholder of Wellington
Management Investment, Inc. (“WMI”). WMI is the sole manager of each of
Wellington Hedge Management, LLC (“WHM”) and Wellington Hedge Administrator, LLC
(“WHA” and, together with WHM, the “Wellington GPs”). Wellington, WMI, the
Wellington GPs and the Wellington Investors are collectively referred to herein
as the “Wellington Entities.” WHM is the managing general partner of certain of
the Wellington Investors and WHA is the general partner of certain of the
Wellington Investors, in each case as set forth on Exhibit A hereto. As part of
the Merger, the Wellington Investors will receive shares of Common Stock and
warrants to purchase Common Stock in exchange for their capital stock and
warrants to purchase capital stock of Row 44 (such shares of Common Stock,
including shares of Common Stock underlying such warrants, the “Wellington
Merger Shares”). The term “Wellington Merger Shares” shall also include any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization, reclassification or similar event with respect
to the Wellington Merger Shares.

 

Each of the parties hereby agrees as follows:

 

1. Until the Termination Time (as defined below), to the extent (but only to the
extent) that Wellington, WMI, the Wellington GPs and/or the Wellington
Investors, individually or collectively, would, but for the limitations
contained in this paragraph, beneficially own in excess of 9.9% (the “Maximum
Percentage”) of the Common Stock when taking into account (partially or wholly)
the ownership of the Wellington Merger Shares (the Wellington Merger Shares so
causing the Maximum Percentage to be exceeded being referred to herein as the
“Excess Shares”), each of Wellington, WMI, any Wellington GP and any Wellington
Investor covenants and agrees that it shall not (and each expressly disclaims
and relinquishes any right to), directly or indirectly, (i) exercise any voting
power with respect to the Excess Shares, including the power to vote or direct
the voting of such Excess Shares or (ii) exercise any investment power with
respect to the Excess Shares, including the power dispose or direct the
disposition of such Excess Shares. To the extent the above limitations apply,
each of Wellington, WMI, any Wellington GP and any Wellington Investor agrees to
apply such limitations to such Excess Shares on a pro rata basis among the
Wellington Investors based on the number of Wellington Merger Shares held, or to
be held, by each Wellington Investor. For the purposes of this paragraph,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder. The provisions of this paragraph shall be implemented in a manner
otherwise than in strict conformity with the terms of this paragraph to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Maximum Percentage beneficial ownership limitation herein
contained or to make changes or supplements necessary or desirable to properly
give effect to such Maximum Percentage limitation. The holders of Common Stock
shall be third party beneficiaries of this paragraph and the limitations
contained herein may not be amended or waived without the consent of holders of
a majority of the Common Stock. For any reason at any time, upon the written or
oral request of Wellington, the Company shall promptly confirm orally and in
writing to Wellington the number of shares of Common Stock then outstanding.

 



1

 

 

 

2. In order to implement the enforcement of the Maximum Percentage limitation,
within one (1) business day following the closing of the Merger and prior to the
issuance of any Wellington Merger Shares to the Wellington Investors pursuant to
the Merger Agreement, in connection with the issuances of stock certificates
representing the Wellington Merger Shares, (i) the Company shall deliver to
Wellington (A) a notice stating the number of shares of Common Stock outstanding
upon consummation of the Merger and (B) a copy of the Spreadsheet (as defined in
the Merger Agreement) and (ii) to the extent the issuance of the Wellington
Merger Shares to the Wellington Investors would, but for the limitations
contained in paragraph 1 above, cause a violation of the Maximum Percentage
limitation, the Wellington Investors shall, in their letters of transmittal
provided to them by the Company pursuant to the Merger Agreement, instruct the
exchange agent identified therein (the “Exchange Agent”) as to the number of
Excess Shares, if any, to be deposited with American Stock Transfer & Trust
Company LLC as escrow agent (the “Escrow Agent”), which Excess Shares shall be
registered in the name of the Escrow Agent, all pursuant to an Escrow Agreement
in the form of Exhibit B attached hereto (the “Escrow Agreement”) to be entered
into by the Company, the Escrow Agent, Wellington and the Wellington Investors
prior to the closing of the Merger, which Excess Shares shall be held in escrow
until disbursed in accordance with the Escrow Agreement. In furtherance of the
foregoing, the Company shall instruct the Exchange Agent to cause such Excess
Shares to be so issued in the name of, and deposited with, the Escrow Agent. In
addition, if Wellington determines at any time and from time to time that the
Wellington Investors have possession of Excess Shares, then it shall cause such
Excess Shares to be deposited with the Escrow Agent, be held in escrow until
disbursed in accordance with the Escrow Agreement. Furthermore, any attempt by
Wellington, WMI, any Wellington GP or any Wellington Investor to exercise voting
power or dispositive power with respect to Excess Shares shall be void ab
initio. Pursuant to the Escrow Agreement, the Escrow Agent shall distribute
Excess Shares to a Wellington Investor upon receipt of and only in accordance
with the terms of a copy of an executed certification signed by Wellington, in
its capacity as investment adviser to the Wellington Investors, and addressed to
the Company and the Escrow Agent certifying that, based on the number of shares
of Common Stock outstanding in the Company’s most recent report filed under the
Exchange Act or as otherwise provided by the Company to Wellington, the exercise
of voting power or investment power with respect to such Excess Shares by any
Wellington Entity shall not cause a violation of the Maximum Percentage
limitation described herein.

 

3. The Company shall be indemnified and held harmless by the Wellington
Investors, severally and not jointly, from and against any losses, costs and
expenses, including reasonable counsel fees and disbursements, suffered by the
Company in connection with any inaction or action taken by it hereunder or under
the Escrow Agreement, or any action, suit or other proceeding, and each of the
Wellington Investors agree not to bring any action against the Company, in each
case, involving any claim which in any way, directly or indirectly, arises out
of or relates to this Letter Agreement or the Escrow Agreement. Promptly after
the receipt by the Company of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Company shall notify the other parties
hereto in writing. The provisions of this paragraph 3 shall survive the
Termination Time.

 

4. This letter agreement shall automatically terminate at such time (the
“Termination Time”) which is the earlier of (i) such time that none of
Wellington, WMI, the Wellington GPs and/or the Wellington Investors,
individually or collectively, beneficially own (as determined in accordance with
Section 13(d) of the Exchange Act), without regard to the Maximum Percentage
limitation described above, more than 9.9% of the Common Stock and (ii) such
time that the Common Stock (including any equity securities into which the
Common Stock has been recapitalized, reclassified or converted) is no longer
registered pursuant to Section 12 of the Exchange Act.

 

5. Any notice or other communication required or permitted to be delivered to
any party under this letter agreement shall be in writing and shall be deemed
properly delivered, given and received (a) when delivered by hand, or (b) upon
confirmed delivery by courier or express delivery service or by facsimile, in
each case to the address or facsimile telephone number set forth beneath the
name of such party below (or to such other address or facsimile telephone number
as such party shall have specified in a written notice given to the other
parties hereto):

 



-2-

 

 

 

If to the Company:

 

Global Eagle Acquisition Corp.

10900 Wilshire Blvd., Suite 1500

Los Angeles, CA 90024

Attention: General Counsel

Facsimile: 310-209-7225

 

with a copy (which shall not constitute notice) to:

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173-1922

Attention: Joel Rubinstein, Esq.

Facsimile: 646-390-1209

 

If to a Wellington Entity:

 

c/o Wellington Management Company, LLP

280 Congress Street

Boston, MA 02110

Attention: Steven M. Hoffman

Facsimile: 617-289-5699

 

with a copy (which shall not constitute notice) to:

 

Bradley A. Jacobson, Esq.

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Facsimile: 617-279-8402

 

6. To the extent that any regulatory or self-regulatory body should raise any
issues or questions with respect to the matters addressed herein, the parties
agree to consult with each other and work in good faith to address such issues
or questions in a manner consistent with a mutual resolution addressing the
issues of each party.

 

7. This letter agreement shall be construed in accordance with, and governed in
all respects by, the laws of the State of New York (without giving effect to
principles of conflicts of laws). This letter agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.

 

-3-

 

 

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
date first above written.

 



 

Very truly yours,



     

WELLINGTON MANAGEMENT COMPANY, LLP



      By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman   Title: Vice
President and Counsel              

WELLINGTON MANAGEMENT INVESTMENT, INC.



      By: /s/ Gregory S. Konzal   Name: Gregory S. Konzal   Title: Vice
President              

WELLINGTON HEDGE MANAGEMENT, LLC



      By: /s/ Gregory S. Konzal   Name: Gregory S. Konzal   Title: Vice
President              

WELLINGTON HEDGE ADMINISTRATOR, LLC



      By: /s/ Gregory S. Konzal   Name: Gregory S. Konzal   Title: Vice
President              

J. CAIRD PARTNERS, L.P.



     

By: Wellington Management Company, LLP, as investment adviser



        By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman   Title: Vice
President and Counsel              

J. CAIRD INVESTORS (BERMUDA) L.P.



     

By: Wellington Management Company, LLP, as investment adviser



        By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman   Title: Vice
President and Counsel              

QUISSETT PARTNERS, L.P.



     

By: Wellington Management Company, LLP, as investment adviser



        By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman   Title: Vice
President and Counsel



 





-4-

 

 

 



  QUISSETT INVESTORS (BERMUDA) L.P.         By: Wellington Management Company,
LLP, as investment adviser         By: /s/ Steven M. Hoffman   Name: Steven M.
Hoffman   Title: Vice President and Counsel               BAY POND PARTNERS,
L.P.         By: Wellington Management Company, LLP, as investment adviser      
  By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman   Title: Vice President
and Counsel               BAY POND INVESTORS (BERMUDA) L.P.         By:
Wellington Management Company, LLP, as investment adviser         By: /s/ Steven
M. Hoffman   Name: Steven M. Hoffman   Title: Vice President and Counsel        
      ITHAN CREEK MASTER INVESTORS (CAYMAN) L.P.         By: Wellington
Management Company, LLP, as investment adviser         By: /s/ Steven M. Hoffman
  Name: Steven M. Hoffman   Title: Vice President and Counsel              
ITHAN CREEK MASTER INVESTMENT PARTNERSHIP (CAYMAN) II, L.P.         By:
Wellington Management Company, LLP, as investment adviser         By: /s/ Steven
M. Hoffman   Name: Steven M. Hoffman   Title: Vice President and Counsel      



 



 

-5-

 

 

 

ACCEPTED AND AGREED as of

the date first written above by the undersigned,

thereunto duly authorized

 

GLOBAL EAGLE ACQUISITION CORP.

      By: James A. Graf   Name: James A. Graf   Title: Vice President      



 

 

 

-6-

 

 

Exhibit A

 

Wellington Investors

 

 

Wellington Investor Managing General Partner/General Partner     Ithan Creek
Master Investment Partnership (Cayman) II, L.P. Wellington Hedge Management, LLC
    Ithan Creek Master Investors (Cayman) L.P. Wellington Hedge Management, LLC
    Bay Pond Investors (Bermuda) L.P. Wellington Hedge Administrator, LLC    
Bay Pond Partners L.P. Wellington Hedge Management, LLC     J. Caird Partners,
L.P. Wellington Hedge Management, LLC     J. Caird Investors (Bermuda) L.P.
Wellington Hedge Administrator, LLC     Quissett Investors (Bermuda) L.P.
Wellington Hedge Administrator, LLC     Quissett Partners, L.P. Wellington Hedge
Management, LLC

 

-7-

 

 

Exhibit B

 

Escrow Agreement

 

[TO BE ATTACHED]

 

 



-8-

